Citation Nr: 1105003	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-11 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection a low back disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1980 to 
July 1983.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the Veteran's application to reopen a 
claim for entitlement to service connection for residuals of a 
back injury.

In March 2009 the Board remanded the claim for a Travel Board 
hearing, and in November 2009, the Veteran testified during a 
Travel Board hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.

In January 2010, the Board reopened the claim for service 
connection for a low back disorder and remanded the claim to 
afford due process.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Evidence of record does not demonstrate that degenerative 
disc disease (DDD) of the lumbosacral spine was manifested during 
active service, within a year of service, or was developed as a 
result of an established event, injury, or disease during active 
service. 


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed an application to reopen a claim for 
service connection for a low back disorder in August 2005. 
 Thereafter, he was notified of the provisions of the VCAA by the 
RO in correspondence dated in September 2005, May 2008, and March 
2010.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA. 
 Subsequently, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in October 2010.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed cannot 
be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in May 2008.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  Statements from the Veteran and his 
representative and VA and private treatment records have been 
obtained and associated with his claims file.  The Veteran was 
provided a VA examination in June 2008 to determine the nature 
and etiology of his low back disorder.  The Veteran indicated he 
had applied for Social Security Administration (SSA) insurance 
(SSI) or disability in 2006, however, determination found within 
the claims file indicates his claim was denied.  The Veteran also 
indicated that he received treatment for his back from 1984 to 
1986 at the VA Medical Center in Philadelphia, PA, though a 
September 2006 response to an inquiry found no treatment records 
for the Veteran during that time. The Veteran was notified of 
this development in a February 2007 statement of the case. 

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claim.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the veteran 
served 90 days or more during a war period or after December 31, 
1946 or had peacetime service on or after January 1, 1947, and 
arthritis, although not otherwise established as incurred in or 
aggravated by service, is manifested to a compensable degree 
within one year following the requisite service.  38 C.F.R. 
§§ 3.307, 3.309 (2010)

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify a disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic, or when a diagnosis of 
chronicity may be legitimately questioned.  When chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event. However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran claims he has had back problems since service, and 
has continuously sought treatment since separation from service.  
It was indicated on the Veteran's DD Form 214 that his military 
occupational specialty was a food service specialist.  Service 
personnel records are silent for any incident reports or light 
duty orders concerning the back.

The Veteran's October 1980 enlistment examination included a 
normal spine evaluation, and the associated report of medical 
history was negative for complaints of back pain.  

Service treatment records reflect that in October 1982, the 
Veteran was seen for complaints of neck pain.  The assessment was 
sore muscles.  In an April 1983 service treatment record (STR), 
the Veteran complained of back pain for four days.  Upon 
examination, the examiner found he was tender to palpation of 
paraspinal muscles and diagnosed soreness due to overuse.  During 
an April 1983 follow-up, the Veteran continued to complain of 
back pain.  He stated he was given medication but it did not 
help.  He was told not to life more than 20 pounds for a week.  
The examiner diagnosed muscle strain.  The rest of the service 
treatment records are silent for back complaints.  The Veteran 
was discharged from service in July 1983.  

In a July 1983 claim, the Veteran reported severe back pains 
since November 1982.  

During a May 1984 VA examination, the Veteran complained of 
stiffness and occasional pain in the low back.  He stated 
excessive bending aggravates the low back, and he has muscle 
spasms of the low back.  He gave a history of injury to the back 
as a result of a fall in 1982 while in the service.  Upon 
examination the examiner noted slight muscle spasm of the lumbar 
region of the back, full range of motion of the lumbar spine, 
discomfort on full forward flexion, skin rolling over the lumbar 
region of the back causing skin tightening and discomfort, and 
discomfort with forward thrust of the 4th lumbar vertebra.  An X-
ray report from that time found minimal posterior narrowing of 
the lumbosacral joint.  The examiner diagnosed residual injury to 
the back of lumbosacral strain.  

As stated previously, no records were available from the 
Philadelphia VAMC for claimed treatment from January 1984 to 
December 1986.

In his August 2005 application to reopen a claim, the Veteran 
indicated that while on active duty he was training in air 
assault and made about 12 jumps.  He also stated he noticed his 
back getting progressively worse since basic training.  

In a January 2003 private treatment record from E. B., M.D., the 
physician stated that the Veteran has back pain which still 
occasionally bothers him. 

In a July 2005, during an admission evaluation for VA domiciliary 
care, the Veteran reported pain in his lower back with radicular 
pain into the right buttocks and down the leg.  He denied having 
any injury to the low back.  On physical examination of the back, 
the examiner noted no costal vertebral angle tenderness, but 
there was scoliosis of the thoracic spine with convexity to the 
left.  August 2005 VA progress notes also include complaints of 
pain in his lower back with radicular pain into the right 
buttocks and down the leg.  An August 2005 VA X-ray report showed 
minimal narrowing of the L5-S1 intervertebral disc space, and 
essentially normal thoracic spine study with minimal left lower 
thoracic scoliosis. 

In a March 2006 VA progress note, the Veteran reported a history 
of chronic back pain for several years, with no history of any no 
specific injury, but that he felt that the training in the Army 
and lifting activities at the Post Office took a toll on his 
back.  

In his April 2007 substantive appeal, the Veteran indicated that 
while stationed at Fort Campbell, he was assigned to an airborne 
assault unit with constant field duties and constant moving of 
heavy equipment.  He stated that since 1984 he had been getting 
treatment for his back.  

During a June 2008 VA spine examination, the Veteran reported he 
developed severe low back pain after he fell and landed on his 
back sometime in 1981 while in the service.  He stated he was 
seen by a physician after the incident, had X-ray testing done, 
was prescribed medication, and was placed on light duty 
assignments. He reported his back reoccurred when he returned to 
full duty and he was continued on light duty before being 
returned to full duty until his separation.  He denied any other 
back injury since his discharge from the service in 1983.  He 
stated that he continued to have lower back pain since discharge.  
After a physical examination, the examiner diagnosed advanced 
degenerative disc disease of the lumbar spine at L4-L5 and L5-S1 
with central canal stenosis and moderate left foraminal stenosis 
at L5-S1 as reported on the MRI study of September 2007.  The 
examiner opined that based upon the claims file and the 
examination, it was his medical opinion that the Veteran's 
current advanced degenerative disc disease and the report of the 
MRI study of 2007 is not due to the lumbosacral strain that 
occurred while he was in the service.  The examiner noted that 
lumbosacral strain is a reversible medical condition and does not 
lead to advanced degenerative disc disease of the lumbar spine. 

Analysis

The Board finds that the objective medical evidence does not 
support the Veteran's claims for VA compensation for a lumbar 
spine disorder.  

Based upon the evidence of record, the Board finds that a chronic 
lumbar spine disability is not shown to have developed as a 
result of an established event, injury, or disease during active 
service.  Evidence of a diagnosis of a chronic lumbar spine 
disability is first shown in a VA MRI study of September 2007, 
more than 20 years after separation from active service and 
cannot be presumed to have been incurred in service.  The Board 
also notes that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).   
Significantly, the record also includes no competent medical 
opinion establishing a nexus or medical relationship between 
current lumbar spine disability diagnosed post-service and events 
during the Veteran's active service, and neither the Veteran nor 
her representative have presented, identified, or alluded to the 
existence of, any such opinion.  Furthermore, the Veteran stated 
that his back condition could be due to lifting activities while 
working for the US Postal Service.  Consequently, the Board finds 
that entitlement to service connection for a lumbar spine 
disability is not warranted.

The Board notes that Veteran's service medical records show a 
diagnosis of muscle strain and the May 1984 VA examination also 
included a diagnosis of residual injury to the back of 
lumbosacral strain.  The Board finds these opinions ultimately do 
not support the Veteran's contention that he sustained a chronic 
disability due to service.  The June 2008 VA examiner reviewed 
the claims file, including the Veteran's prior diagnosis of 
muscle strain and residuals of lumbosacral strain, and indicated 
that lumbosacral strain is a reversible medical condition and 
does not lead to advanced degenerative disc disease of the lumbar 
spine.  The Board finds the opinion of the June 2008 VA examiner 
more determinative on the issue. See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the 
probative value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

With respect to the Veteran's own contentions that a back injury 
in service resulted in the development of a lumbar spine 
disability, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, review of the record reflects that the 
Veteran's descriptions of a continuity of problems since service 
is inconsistent with the medical evidence of record.  In this 
regard, during the May 1984 and June 2008 VA examinations, he 
stated that his pain started with a fall in 1981 or 1982 and, in 
his August 2005 claim he reported his back got progressively 
worse due to air assault training and basic training, in July and 
August 2005 VA progress notes, he denied any injury, and in his 
April 2007 substantive appeal he stated his back hurt due to 
constant moving of heavy equipment.  All the while, service 
treatment records only indicate complaints of muscle soreness due 
to overuse.  Based on the foregoing, the Board finds that the 
Veteran's continued reports of a continuity of symptomatology is 
not credible.  

The Board has considered the request of the Veteran's service 
representative for another VA medical examination as well as her 
claim that the June 2008 VA medical examination was inadequate 
for rating purposes.  She argued that the physician's opinion 
that lumbar strain cannot result in degenerative disc disease is 
incorrect.  She alleged that heavy lifting as performed by the 
Veteran in service can result in degenerative disc disease, and 
she cited the Encyclopedia of Occupational Health and Safety, 4th 
edition.  In this regard, STRs are entirely silent for any 
complaints of lifting injuries.  The Veteran only stated that he 
had back pain for four days, without providing any further 
history, including pain on heavy lifting.  While the Veteran has 
claimed that he was placed on extended light duty, neither the 
service personnel records or the service treatment records 
confirm this.  The only notation addressing light duty was an 
April 1983 note suggesting that the Veteran not lift anything 
heavier than 20 pounds for a week.  Also, as previously stated, 
the Veteran is not a credible witness; therefore the 
representative is basing her argument on testimony that the Board 
has found to be incredible.  As such, we find no further action 
is necessary.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the 
Veteran's claims.


ORDER

Entitlement to service connection a low back disorder is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


